McMILLIAN, Judge,
concurring specially
Although I concur fully in the majority’s opinion, I write separately to explain why the plain language of OCGA § 35-3-37 does not support the conclusion reached by the dissent.
With respect to Nasir’s request to restrict his criminal record under OCGA § 35-3-37, our law generally provides public access to “criminal history record information,” which is defined in OCGA § 35-3-30 (4) (A) as “information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, accusations, information, or other formal charges, and any disposition arising therefrom, sentencing, correctional supervision, and release.” (Emphasis supplied.) See *67OCGA §§ 35-3-34; 35-3-35. Clearly, Nasir’s nolo plea and the sentence imposed thereon constitute a “disposition” arising from the charges against him.
While access to criminal history information is broadly granted, the primary statute restricting access1 is very specific, and in order to determine if access should or may be restricted, we must look to the specific provisions of the statute that provide for restricted access. See OCGA § 35-3-37;2 Mosley v. Lowe, 298 Ga. 363, 364 (1) (782 SE2d 43) (2016). As summarized by our Supreme Court:
Under the current version of OCGA § 35-3-37, individuals are afforded the right to automatic restriction of their “criminal history record information” pertaining to most arrests ultimately ending in non-conviction. OCGA § 35-3-37 (h).As compared to expungement under prior law, restriction is thus available as to a broader range of criminal dispositions, with fewer exceptions. Compare OCGA § 35-3-37 (h)-(j), with former OCGA § 35-3-37 (d) (2012). In addition, record restriction generally takes effect automatically as to eligible arrests, see OCGA § 35-3-37 (h) (“[a]ccess shall be restricted by the [Georgia Crime Information Center]”), whereas expungement was accomplished only by request, see former OCGA § 35-3-37 (d) (1) (2012) (in dividual“may request” expungement).
(Footnotes omitted.) Mosley, 298 Ga. at 364-65 (1). Thus, the majority properly focused its inquiry on whether Nasir has stated a claim to restrict his criminal record under OCGA § 35-3-37 (h) through (j).
The first and overarching principle of statutory construction is that when construing a statute, “we look at its terms, giving words their plain and ordinary meaning, and where the plain language of a statute is clear and susceptible of only one reasonable construction, we must construe the statute according to its terms.” (Citation and punctuation omitted.) Mahalo Investments III, LLC v. First Citizens Bank & Trust Co., 330 Ga. App. 737, 738 (769 SE2d 154) (2015). In *68other words, “[i]f the statutory text is clear and unambiguous, we attribute to the statute its plain meaning, and our search for statutory meaning is at an end.” (Citation and punctuation omitted.) Nguyen v. Southwestern Emergency Physicians, P.C., 298 Ga. 75, 79 (2) (a) (779 SE2d 334) (2015).
The dissent finds that Nasir may petition to restrict his criminal record under OCGA § 35-3-37 (h) (2) (A)3 and (i) (1) (A)4 purportedly because these provisions do not “clearly prohibit Nasir—who entered a nolo contendere plea to a single count of misdemeanor theft and had the remaining counts nolle prossed — from obtaining relief.” That is not what the text of subsection (h) (2) (A) provides, which is that a criminal history record is restricted only when “all charges” are dismissed, not some of the charges as in Nasir’s case. The dissent then turns to the legislative intent in allowing defendants to enter nolo contendere pleas and finds that because a nolo plea does not qualify as a conviction under subsection (i), Nasir is entitled to relief. Again, the text of subsection (i) is directly opposite to the dissent’s conclusion as that provision only speaks of circumstances when a criminal history record “shall not be restricted.” See Mosley, 298 Ga. at 366 (3) (explaining that subsection (i) describes “disqualifying exceptions” to the record restriction provisions set out in subsection (h) (2) (A)).
The dissent’s error stems from going beyond the plain language of the text of the statute, which is only susceptible to one reasonable interpretation, and its analysis exemplifies why it is important to apply the rules of statutory construction in a principled way If the plain language of the text of the statute is only susceptible to one reasonable interpretation, a court need not resort to other rules of construction such as construing statutory language to avoid surplus-age. See Nguyen, 298 Ga. at 79 (2) (a). That is because resorting to other rules of statutory construction in the absence of ambiguity may create ambiguities where none exist. See Mahalo, 330 Ga. App. at 739. In failing to apply this bedrock principle of statutory construction, the dissent was led astray to reach the absurd result that “all charges” means “some of the charges,” and the criminal record “shall *69not be restricted” becomes “shall be restricted.” See OCGA § 35-3-37 (h) (2) (A) and (i) (1) (A).
Nor do I believe that the dissent’s conclusion can be saved by some notion that restricting the record effectuates legislative intent. Although it is true that in construing statutes, we have been directed to seek to effectuate the intent of the legislature,5 that does not mean that the Court is permitted to “rewrite statutes to promote policies that are not expressed in that legislation — much less read into a statute a policy that contradicts the text of the law and is derived without citation to any other source.” Anthony v. American Gen. Financial Svcs., Inc., 287 Ga. 448, 450 (1) (a) (697 SE2d 166) (2010). We are bound to effectuate the intent of the legislature as expressed in the words and language of the text that the legislature has deemed to enact.6 See Mahalo, 330 Ga. App. at 737.
For these additional reasons, I join in the majority’s opinion that Nasir’s claim for restriction of his criminal record was properly dismissed.
I am authorized to state that Presiding Judge Dillard and Judge Branch join in this opinion.

 Pursuant to OCGA § 35-3-37 (a) (6), records that are “restricted” are “available only to judicial officials and criminal justice agencies for law enforcement or criminal investigative purposes or to criminal justice agencies for purposes of employment” and are prohibited from being “disclosed or otherwise made available to any private persons or businesses.”


 We note that OCGA §§ 35-3-34 and 35-3-35 also provide for certain criminal history records to be shielded, including records of individuals discharged under our first offender statute and the prosecution records of cases assigned to accountability courts when it is contemplated that the charges will be dismissed or nolle prossed upon successful completion of the program, as set out in OCGA § 42-8-62.1 and OCGA § 15-1-20, respectively. Nasir has not asserted these statutes as grounds for the relief he requests.


 Subsection (h) (2) (A) provides for restricted access where “[ejxcept as provided in subsection (i) of this Code section, all charges were dismissed or nolle prossed[.]”


 OCGA § 35-3-37 (i) (1) (A) in turn provides:
After the filing of an indictment or accusation, an individual’s criminal history record information shall not be restricted if: (1) The charges were nolle prossed or otherwise dismissed because: (A) Of a plea agreement resulting in a conviction of the individual for an offense arising out of the same underlying transaction or occurrence as the conviction [.]
(Emphasis supplied.)


 See Lue v. Eady, 297 Ga. 321, 332 (3) (b) (773 SE2d 679) (2015); Abdel-Sained v. Dailey, 294 Ga. 758, 763 (2) (755 SE2d 805) (2014); Hankla v. Postell, 293 Ga. 692, 695 (749 SE2d 726) (2013).


 Thus, the dissent improperly relies on the “Final Report of the Senate Expungement Reform Study Committee (2013)” to discern the spirit and intent of the legislation. See Merritt v. State, 286 Ga. 650, 656-57 (690 SE2d 835) (2010) (Nahmias, J., concurring specially) (questioning “how the ‘intention’ of a multi-member legislative body is to be determined, if not from the text of the laws that it actually passed”).